                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

RESOURCE MANAGEMENT                                 )
COMPANY, INC.,                                      )
    Plaintiff/Counter-Defendant                     )
                                                    )
v.                                                  )      Case No. 3:18-CV-433
                                                    )      Judge Crenshaw / Frensley
WFC DURHAM HOLDINGS VII, G.P. and                   )
    Defendant/Counter-Plaintiff;                    )
                                                    )
And                                                 )
                                                    )
PHILADELPHIA INDEMNITY                              )
INSURANCE COMPANY,                                  )
     Defendant.                                     )


                                 NOTICE OF DEPOSITION


        PLEASE NOTE NOTICE that Plaintiff’s counsel intends to take the deposition of the third-

party, Kelchner, Inc., pursuant to the attached Subpoena, beginning at 9:30 a.m. on Monday,

November 18, 2019.

                                            Respectfully submitted,


                                            /s/ Phillip Byron Jones
                                            Phillip Byron Jones (#14125)
                                            EVANS, JONES & REYNOLDS, PC
                                            401 Commerce Street, Suite 710
                                            Nashville, TN 37219-2424
                                            (615) 259-4685
                                            Pjones@ejrlaw.com
                                            Attorneys for Plaintiff/Counter-Defendant




                                              -1-

     Case 3:18-cv-00433 Document 39 Filed 10/22/19 Page 1 of 2 PageID #: 1135
                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been sent as follows on

this the 22nd day of October, 2019, to:


   Addressee                                       Method(s) of Service


   Mr. Paul J. Krog
                                                   X Electronically via the Court’s ECF System
   Mr. Eugene N. Bulso
   Leader, Bulso & Nolan, PLC
                                                   □ U.S. Postal Service (First-Class)
   414 Union Street, Suite 1740
   Nashville, TN 37219
                                                   X Email
   pkrog@leaderbulso.com
   gbulso@leaderbulso.com
   Attorneys for Defendants/Counter-Plaintiff      □ Hand Delivery




                                                /s/ Phillip Byron Jones
                                                Phillip Byron Jones
818620.015




                                                  -2-

    Case 3:18-cv-00433 Document 39 Filed 10/22/19 Page 2 of 2 PageID #: 1136
